Case: 1:19-cv-01379-CAB Doc #: 1-1 Filed: 06/14/19 1of 2. PagelD #: 4

Date: 05/13/2019

Record Report Page: 1
Finley & Co., L.P.A.

 

 

Field Value

Record Type E

Date 05/17/2018

Time 04:21:00 PM

Duration 0:00:00

Status U

Description Ray forwards email to USACE requesting administrative record
Client ID 10673.001

Contact Saikus/Ray

User ID DGF

Sent/Received R

To/From Workace sbe <workace@sbcglobal.net>
Subject RE: Executed Huletts MOA - Citizens Vision Request for Admin
Spoke With N

Returned Call N

Left Message N

Voice Message N

First Date mmidd/yyyy

Last Date mmidd/yyyy

First Time hh:mm:ss AM

Last Time hh:mm:ss AM

Date Time

Research URL
Research File
To

From

cc

BCC

E-mail Body

Mark.W.Scalabrino@usace.army.mil
Workace sbc <workace@sbcglobai.net>
merkel51@sbcglobal.net, jerrymann@jerrymann.com

Mark Scalabrino

Chief, Ohio Application Evaluation Section U.S. Army Corps
of Engineers, Buffalo District

1776 Niagara Street

Buffalo, NY 14207

Office: 716-879-4327

Cell: 716-536-2566

Dear Mark:

Under our role and rights as consulting parties, for

the Committee To Save Cleveland's Huletts and us as
individuals, we request a digital copy of the complete
administrative record plus information outlined below in PDF
format to be e-mailed to us and followed by that same record
placed on a CD or DVD and sent to the address in my
signature.

If this request is not granted to be fulfilled as a

consulting party request, then consider this to be a Freedom

of Information Act Request (FOJA) to the USACE and any other
agency that participated in this process.

Besides the administrative record, if it is not part of the
administrative record - this request is for the USACE to
also include the following:

(1) Original 1999 permit application and all communications, gagustuuunsdcauisce

   

 

DGF

Monday 0 EXHIBIT

  
 

 
Case: 1:19-cv-01379-CAB Doc #: 1-1 Filed: 06/14/19 2 of 2. PagelD #: 5

Date: 05/13/2019

Record Report Page: 2
Finley & Go., L.P.A.

 

Field

Value

both written and records of oral and telephone
communications as well as all external and internal USACE
meeting notes

(2) Subsequent to revocation due to court ruling, permit
application and all communications, both written and records
of oral and telephone communications as well as all external
and internal USACE meeting notes

Time is of the essence.
Respectfully,

Ray Saikus, President
Citizens Vision

P.O, Box 32700

Cleveland, Ohio 44132-0700
Tel. (216) 514-7001

E-mail: rrs@citizensvision.org
www.cilizensvision.org

-—--- Original Message-----

From: Scalabrino, Mark W CIV USARMY CELRB (US)
<Mark.W.Scalabrino@usace.army.mil>

Sent: Thursday, May 17, 2018 3:37 PM

To: Petit, Donald <DPetit@city.cleveland.oh.us>;
mgelfand@seuclid.com; ‘Elizabeth Merritt
<betsy_merritt@nthp.org>; ‘jeddins@achp.gov'
<jeddins@achp.gov>; 'mattzone@sbcglobal.net'
<matizone@sbcglobal.net>; ‘Lisa Adkins’
<Jadkins@chichistory.org>; ‘Michael Fleenor’
<MFleenor@clevelandrestoration.org>; ‘Stephen Merkel
<merkel51 @sbcglobal.net>; 'workace@sbeglobal.net'
<workace@sbcglobal.net>; 'dmusson@city.cleveland.oh.us'
<dmusson@city.cleveland.oh.us>; Tim Donovan
<tdonovan@canalwaypariners.com>; ‘jerrymann@jerrymann.com'
<jerrymann@jerrymann.com>; Linda Sternheimer
<Linda.Sternheimer@portofcleveland.com>; William Friedman
<William.Friedman@portofcleveland.com>

Subject: Executed Huletts MOA

All,

| am sending you a copy of the fully executed

Huletts MOA. With the Advisory Council on Historic
Preservation's signature of the MOA, and this transmittal,
the Section 106 National Historic Preservation Act

 

DGF

Monday 08/13/2019 9:27 am

 
